DETAILED ACTION
Status of Claims

The following is an Allowability Notice for Application #16/960,725 in response to the applicant’s filing of an after-final response with an AFCP 2.0 request on 12/29/2021.  This application was originally filed on 07/08/2020 and is a 371 National Stage Application of International Application PCT/BR2019/050009, filed on 01/08/2019.  That application claims priority to Brazilian Application 10 2018 0004360 filed on 01/08/2018.  
Claims 11-16 and 20-27 are now pending and have been being examined.
Claims 1-10 and 17-19 were cancelled by the applicant during the course of prosecution.

Allowable Subject Matter

Claims 11-16 and 20-27 are allowed.

Statement of Reasons for Allowance
The closest prior art, Giunta, Pre-Grant Publication No. 2008/0091516 A1, teaches many aspects of the claimed invention but does not teach the use of a coupon access code, coupon validation via SMS, coupon distribution limits that dictate the media plan optimization and measurement, and other features of the invention.  Apple, et al., Pre-grant Publication No. 2007/0038516 A1 teaches many aspects of the claimed invention but does not teach the use of a coupon access code, coupon validation via Sanches, Pre-Grant Publication No. 2016/0071145 A1 is an application by the same inventor that teaches many aspects of the coupon use and validation at a point of sale.  But, even in combination with Giunta, Apple, and Lerner (also used in the rejection), there are several aspects of the invention that are not taught by Sanches or this combination of references and the examiner thought that a 5-6+ reference combination was not justified given the varying scopes and purposes of the described inventions in the prior art references.  One of ordinary skill in the art would not think it obvious to combine all the elements taught by the various references.    
The independent claims comply with 35 U.S.C. 101.  The claims are eligible under Step 2A, Prong 1 of the analysis.  While the claims generally include an abstract idea, namely collecting and analyzing real-time advertisement response data and optimizing a campaign using artificial intelligence, the claims also include the use of several technical components to track and facilitate the campaign as well as control use and verification of the coupon, such as mobile access code, validation using SMS, and controlling a quantity of coupons transmitted during a campaign.  The claims not only analyze and optimize a campaign, but recite technology in which the actual campaign as well as specific features that facilitate redemption are carried out.  As a whole, this would seem to go well beyond what could be said to be “directed” to an abstract idea such as a mental process or an organization of human activity.  Therefore, the claims are considered eligible under Step 2A, Prong 1 of the analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on Mondays, 12pm-5pm EST and Tuesday-Friday, 9am-5pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF, can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.